Laweencb, Judge:
The merchandise covered by this appeal for a reappraisement consists of 3 cases of auto compressors, each case containing 10 compressors.
The parties hereto have submitted said appeal for decision upon a stipulation of facts wherein it was agreed that, at the time of exportation of the involved merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for domestic consumption, at 25,000 Italian lire per compressor, plus 3 percent, packed. It was further stipulated and agreed that there was no higher export value for such or similar merchandise at the time of exportation.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c) of the Tariff Apt of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the auto compressors in issue, and that said value is 25,000 Italian lire per compressor, plus 3 percent, packed.
Judgment will be entered accordingly. -